                                                                  JS-6


                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             EASTERN DIVISION



ANTQUAN DURPREE CLAY,                      No. ED CV 19-01110-FMO (DFM)

          Plaintiff,                       JUDGMENT

             v.

SAN BERNARDINO COUNTY, et
al.,

          Defendants.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the First Amended Complaint and this entire
action is dismissed without prejudice for failure to prosecute.



Date: March 31, 2020                        __________/s/_______________
                                            FERNANDO M. OLGUIN
                                            United States District Judge
